DETAILED ACTION
Notices to Applicant
This communication is a Final Action on the merits. Claims 1-2, 5-6, 11-13, 16, and 20 as filed 12/17/2021, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims benefit to PRO 62/561,073, filed 09/20/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 11-12, 13, 16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claim 1, the limitation of “at least one of the first handheld intra-oral imaging device, the second handheld intra-oral imaging device, the third handheld intra-oral imaging device, and the fourth handheld intra-oral device is at least partially integrated in the personal electronic device,” (emphasis added for clarity) (Lines 30-32) fail to comply with the written description requirement. The present Application Specification fails to provide written description to support “at least one” of the first, second, third, and fourth handheld intra=oral imaging devices as being partially integrated in the personal electronic device. The Application Specification recites “in another aspect, the imaging device is at least partially integrated in the personal electronic device” (Application Specification [0025]). In the preceding paragraphs [0015]-[0022], the Application Specification recites intra-oral imaging devices in the alternative, “in another aspect,” and read in context, paragraph [0025] recites “in another aspect, the imaging device is at least partially integrated … “ is recited in the singular. Accordingly, the Application Specification fails to provide written description for “at least one” of the first, second, third, and fourth imaging devices as being partially integrated in the personal electronic device, but rather, a singular imaging device as being partially integrated in the personal electronic device.”  including each of the above recited elements. Independent claim 13 (Lines 15-18) as well as independent claim 20 (Lines 18-20) recite substantially similar features as independent claim 1, and are rejected for similarly failing to comply with the written description requirement. 
Accordingly, claims 1-2, 5-6, 11-12, 13, 16, and 20 are rejected for failing to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fourth handheld intra-oral device" in Lines 31-32.  There is insufficient antecedent basis for this limitation in the claim.
Accordingly, claims 1-2, 5-6, 11-12 are rejected as being indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 11-13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2014/0330577 (hereinafter “Herman et al.”) in view of U.S. Patent .
RE: Claim 1 (Currently Amended) Herman et al teaches the claimed: 
Claim 1 (Currently Amended) A remote dental consultation system, the system comprising: a personal electronic device; [[and]] [[an]] a first handheld intra-oral imaging device operatively connected to the personal electronic device for capturing a plurality of intra-oral images; first handheld intra-oral imaging device is configured to, using a computer processor, capture external tooth and gum features ((Herman et al., [0085], [0086], [0087]) (the camera is provided to a dental patient; the patient uses the camera to obtain images of the interior of the mouth; the mouth pictures or video images are displayed for the patient, who can view them, using any suitable display device, such as a smart phone, table, or any type of processing computer)) ((Herman et al., [0179]) (the patient and dental practitioner collaborate in real time; the patient inserts an intra-oral camera with wireless communication capability into their oral cavity and proceeds to take pictures of their teeth and gum tissue; the pictures are wirelessly transmitted from the intra-oral camera to a two-way communication device such as a smart phone, preferably set to speaker mode, and the pictures further communicated via the two-way communication device to the patient's dental practitioner in real time via, for example, a public cellular network));
a […] handheld intra-oral imaging device, operatively connected to the personal electronic device,  ((Herman et al., [0170], [0179]) (The step of enabling a patient to obtain mouth pictures of their own mouth can be facilitated by using any suitable camera; the patient and dental practitioner collaborate in real 
wherein the personal electronic device is configured to communicate data collected by each of the first handheld intra-oral imaging device, the second handheld intra-oral imaging device, the third handheld intra-oral imaging device and the fourth handheld intra-oral imaging device to a remote computing system, […] and at least one of the first handheld intra-oral imaging device, the second handheld intra-oral imaging device, the third handheld intra-oral imaging device, and the fourth handheld intra-oral device is at least partially integrated in the personal electronic device ((Herman et al., [0179], [0181]) (communicating the digital pictures via a cellular network to a dental practitioner who can interpret the pictures and advise the patient on the whitening status of the patient's teeth; the intra-oral camera is hard wired connected to the communication device such as a smart phone i.e. at least partially integrated in the personal electronic device)); and 
wherein the personal electronic device is further configured to, using a computer processor, transmit a first intra-oral image of the plurality of images […] and a second intra-oral image of the plurality of images […] and receive, from the remote computing system, remote data indicating a diagnosis made by a dental professional, conducting a remote, real-time consultation with the patient from a second location, based on the data collected by at least one of the first handheld intra-oral imaging device, the second handheld intra-oral imaging device, the third handheld intra-oral imaging device, and the fourth handheld intra-oral device, the data collected including the first intra-oral image and the second intra-oral image ((Herman et al., [0179], [0180]) (The dental practitioner can look at the pictures and observe the state of the patient's teeth and gum tissue; the dental practitioner can then offer professional advice i.e. diagnosis, the dental practitioner can view the patients mouth in real time from a remote 
Herman et al. fails to explicitly teach, but Razzano et al. teaches the claimed: 
a second handheld intra-oral imaging device, operatively connected to the personal electronic device, comprising a trans-illuminator having a high-intensity LED and is configured to, using a computer processor, capture internal tooth features, at least one of the internal tooth features captured by the trans-illuminator […] ((Razzano, [0043], [0050], [0063]) (A collimator tube includes one or more integrated devices, such as a radio frequency transmitter, a camera, a frame grabber, or a transilluminator light; the integrated devices are integrated within one or more walls of the collimator tube; the integrated devices are used instead of or in addition to an x-ray generator i.e. internal tooth imaging, which is coupled to the collimator tube; transilluminator and LED light aids the image capture process by allowing for light to be shined through a tooth and may be captured using the intra-oral camera));
a third handheld intra-oral imaging device, operatively connected to the personal electronic device, comprising an X-Ray pad, and wherein an X-Ray probe is configured to, using a computer processor, transmit X-Rays through a tooth and onto the X-Ray pad to thereby generate an exposure image that is transmitted to the personal electronic device; ((Razzano, [0058], [0060]) (a receptor holder is used to capture film-based x-ray images and the digital data captures is transmitted to a remote computer)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the receptor holder used to capture film-based x-ray images and transmit the data to a remote computer and the transilluminator and LED light to aid in the image capture by allowing for light to be shined through the tooth and captured image by an intra-oral camera as taught by Razzano within the 
Herman et al. and Razzano fail to explicitly teach, but Elbaz teaches the claimed: 
a fourth handheld intra-oral imaging device, operatively connected to the personal electronic device, comprising a sonogram device having one or more ultrasound sensors, and the sonogram device, […], providing contrasting light and dark segments of the at least one of the internal tooth features; […]; Page 3 of 27Application No. 16/134,660[…] the contrasting light and dark segments provided by the sonogram device of the at least one of the internal tooth features ((Elbaz et al., [0023], [0148]) (examining internal features and/or identifying features of interest, including crack and caries; features may be recognized based on feature-recognition criterion ( e.g., dark or light regions in the penetration images), pattern-recognition, machine learning, or the like; intraoral scanner may include a communications circuitry including wireless or wired communication circuitry; the scanner may use additional wavelengths or even different radiation modalities e.g. ultrasound imaging). and Page 3 of 23Application No. 16/134,660 Reply to Non-Final Office Action of June 25, 2021 
[…]  more than one of the first handheld intra-oral imaging device, the second handheld intra-oral imaging device, the third handheld intra-oral imaging device and the fourth handheld intra-oral imaging device may be operated at the same time […], ((Elbaz et al., [0157], [0158]) (the system may take surface and penetrating scans concurrently, including interleaving these scans with other scanning types; the wand intra oral scanner wand may comprising a configuration of penetrative light sources and camera(s))).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ultrasound imaging of a intraoral scanner including a wireless communication circuitry and examining internal and surface features concurrently using more than one cameras and the identifying 
RE: Claim 2 (Previously Presented) Herman et al., Razzano, and Elbaz et al. teach the claimed:
2. The system of claim 1, wherein the remote computing system is associated with [[a]] the dental professional, and the at least one of the internal tooth features captured is specific to a fracture of the tooth ((Elbaz et al., [0010], [0023]) (the imaged internal features such as lesions (caries, cracks, etc.), i.e. fracture, that may be detected by the use of penetration imaging by using an intraoral scanner that is adapted for separate but concurrent (or nearly-concurrent) detection of both the surface and internal features.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the imaging of a tooth to include features such as lesions, caries, cracks, etc. as taught by Elbaz et al. within the method and system for facilitating user-guided remote dental consultation as taught by Herman et al. and the receptor holder used to capture film-based x-ray images and transmit the data to a remote computer and the transilluminator and LED light to aid in the image capture by allowing for light to be shined through the tooth and captured image by an intra-oral camera as taught by Razzano with the motivation of improved methods and systems for scanning an intraoral cavity of a patient and/or for automating the identification and analysis of thereof (Elbaz et al., [0006]). 
RE: Claim 5 (Currently Amended)
5. The system of claim 1, wherein the first handheld intra-oral imaging device includes a digital intra-oral camera ((Herman et al., [0181]) (the patient taking digital pictures of their teeth using an intra-oral camera fitted with a plurality of UV LEDs and communicating the digital pictures via a cellular network to a dental practitioner who can interpret the pictures and advise the patient on the whitening status of the patient's teeth)). 
RE: Claim 6 (Currently Amended) Herman et al., Razzano, and Elbaz et al. teach the claimed:
wherein at least the at the first intra-oral image and the second intra oral image being provided to a participating insurer alongside the dental professional ((Herman et al., [0044]) (the users may be health care clinicians, providers and payers, such as insurance companies)).  
RE: Claim 11 (Currently Amended) Herman et al., Razzano, and Elbaz et al. teach the claimed: teach the claimed:
11. The system of claim 1, wherein the data includes video captured by the first handheld intra-oral imaging device that is communicated to the remote computing system in real-time ((Herman, [0092) (a streaming system is provided wherein the dentist can see a live video feed of the examination that is being conducted by the patient or a care provider)).
RE: Claim 12 (Currently Amended) Herman et al., Razzano, and Elbaz et al. teach the claimed: teach the claimed:
12. The system of claim [[1]]6, the participating insurer employs at least the first intra-oral image and the second intra-oral image provided as part of a fraud assessment ((Herman et al., [0044], [0064]) (the users may be health care clinicians, providers and payers, such as insurance companies; one or more steps performed by the modules are recorded in a secure auditable history (log) file including compliance the application of best care practices in pre- and post- 
RE: Claim 13 (Currently Amended) Herman et al. teaches the claimed:
Claim 13 (Currently Amended) A personal electronic device, comprising: a logic machine; and a storage machine holding instructions executable by the logic machine to: communicatively couple the personal electronic device with [[an]] a first handheld intra-oral imaging device, ((Herman et al., [0084], [0085], [0086], [0087]) (the patient diagnostic tools sub-module provides a series of inputs and outputs to be received between processors of server and a user, such as a patient; the camera is provided the camera is provided to a dental patient; the patient uses the camera to obtain images of the interior of the mouth; the mouth pictures or video images are displayed for the patient, who can view them, using any suitable display device, such as a smart phone, table, or any type of processing computer));
[…] wherein the […] handheld intra-oral imaging device, […] are under control by a user at a first location and are each operatively connected to the personal electronic device ((Herman et al., [0170], [0179]) (The step of enabling a patient to obtain mouth pictures of their own mouth can be facilitated by using any suitable camera; the patient and dental practitioner collaborate in real time; the patient inserts an intra-oral camera with wireless communication capability into their oral cavity and proceeds to take pictures of their teeth and gum tissue)), […], and at least one of the first handheld intra-oral imaging device, the second handheld intra-oral imaging device, the third handheld intra-oral imaging device, and the fourth handheld intra-oral device is at least partially integrated in the personal electronic device ((Herman et al., [0179], [0181]) (communicating the digital pictures via a cellular network to a dental practitioner who can interpret the pictures and advise the patient on the whitening status of the patient's teeth; the ;
receive image data from at least one of the first handheld intra-oral imaging device, the second handheld intra-oral imaging device, the third handheld intra-oral imaging device and the fourth handheld intra-oral imaging device, the image data capturing one or more dental features of [[a]] the user; and transmit the image data to a remote computing system associated with a dental professional; wherein the one or more dental features include external tooth and gum features; ((Herman et al., [0179], [0180]) (the patient and dental practitioner collaborate in real time; the patient inserts an intra-oral camera with wireless communication capability into their oral cavity and proceeds to take pictures of their teeth and gum tissue; the pictures are wirelessly transmitted from the intra-oral camera to a two-way communication device such as a smart phone, preferably set to speaker mode, and the pictures further communicated via the two-way communication device to the patient's dental practitioner in real time via, for example, a public cellular network; The dental practitioner can look at the pictures and observe the state of the patient's teeth and gum tissue; the dental practitioner can then offer professional advice i.e. diagnosis, the dental practitioner can view the patients mouth in real time from a remote location such as, but not limited to, their dental office; communicating the digital pictures via a cellular network to a 
wherein the image data includes a first intra-oral image of a plurality of images […] and a second intra-oral image of the plurality of images […] and receive, from the remote computing system, remote data indicating a diagnosis made by the dental professional, conducting a remote, real-time consultation with the user from a second location, based on the data collected by at least one of the first handheld intra-oral imaging device, the second handheld intra-oral imaging device, the third handheld intra-oral imaging device, and the fourth handheld intra-oral device, the data collected including the first intra-oral image and the second intra-oral image ((Herman et al., [0179], [0180]) (The dental practitioner can look at the pictures and observe the state of the patient's teeth and gum tissue; the dental practitioner can then offer professional advice i.e. diagnosis, the dental practitioner can view the patients mouth in real time from a remote location such as, but not limited to, their dental office; communicating the digital pictures via a cellular network to a dental practitioner who can interpret the pictures and advise the patient on the whitening status of the patient's teeth)).
Herman et al. fails to explicitly teach, but Razzano teaches the claimed: 
a second handheld intra-oral imaging device comprising a trans-illuminator having a high-intensity LED […] comprising  ((Razzano, [0043], [0050], [0063]) (A collimator tube includes one or more integrated devices, such as a radio frequency transmitter, a camera, a frame grabber, or a transilluminator light; the integrated devices are integrated within one or more walls of the collimator tube; the integrated devices are used instead of or in addition to an x-ray generator i.e. internal tooth imaging, which is coupled to the collimator tube; transilluminator and LED light aids the image 
a third handheld intra-oral device comprising a handheld X-Ray probe ((Razzano, [0087], Fig 27) (portable X-ray unit so as to mitigate fatigue of the user's hands and arms)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the intra-oral imaging device for x-ray imaging that is light weight and portable as taught by Razzano within the method and system for facilitating user-guided remote dental consultation as taught by Herman et al., the imaging device for ultrasound imaging as an intraoral scanner including a wireless communication circuitry as taught by Elbaz et al., with the motivation of improving devices, systems, and methods for capturing dental images and wireless transmission thereof (Razzano [0002], [0079]).
Herman et al. and Razzano fail to explicitly teach, but Elbaz teaches the claimed: 
a fourth handheld intra-oral device comprising a sonogram device having one or more ultrasound sensors […] comprising [[the]] contrasting light and dark segments provided by the sonogram device of [[the]] at least one of the internal tooth ((Elbaz et al., [0023], [0148]) (examining internal features and/or identifying features of interest, including crack and caries; features may be recognized based on feature-recognition criterion ( e.g., dark or light regions in the penetration images), pattern-recognition, machine learning, or the like; intraoral scanner may include a communications circuitry including wireless or wired communication circuitry; the scanner may use additional wavelengths or even different radiation modalities e.g. ultrasound imaging)).
[…]  more than one of the first handheld intra-oral imaging device, the second handheld intra-oral imaging device, the third handheld intra-oral imaging device and the fourth handheld intra-oral imaging device may be operated at the same time […], ((Elbaz et al., [0157], [0158]) (the system may take surface and penetrating scans concurrently, including interleaving these scans 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ultrasound imaging of a intraoral scanner including a wireless communication circuitry and examining internal and surface features concurrently using more than one cameras and the identifying regions of interest based on dark or light regions in the penetration images as taught by Elbaz et al. within the method and system for facilitating user-guided remote dental consultation as taught by Herman et al. and the receptor holder used to capture film-based x-ray images and transmit the data to a remote computer and the transilluminator and LED light to aid in the image capture by allowing for light to be shined through the tooth and captured image by an intra-oral camera as taught by Razzano with the motivation of improved methods and systems for scanning an intraoral cavity of a patient and/or for automating the identification and analysis of thereof (Elbaz et al., [0006]). 
RE: Claim 16 (Currently Amended) Herman et al., Razzano, and Elbaz et al. teach the claimed: 
16. The personal electronic device of claim 13, wherein at least the first intra-oral image and the second intra-oral image being provided to a participating insurer alongside with the dental professional, and the participating insurer employs at least the first intra-oral image and the second intra-oral image provided as part of a fraud assessment ((Herman et al., [0044], [0064]) (the users may be health care clinicians, providers and payers, such as insurance companies; one or more steps performed by the modules are recorded in a secure auditable history (log) file including compliance the application of best care practices in pre- and post-treatment, including auditable logs of certain steps in obtaining and reviewing patient medical history)). 
RE: Claim 20 (Currently Amended)
Claim 20 (Currently Amended) A remote dental consultation system, the system comprising: a personal electronic device; [[and]] [[an]] a first handheld intra-oral imaging device operatively connected to the personal electronic device, wherein the first handheld intra-oral imaging device is configured to capture external tooth and gum features ((Herman et al., [0084], [0085], [0086], [0087], [0179]) (the patient diagnostic tools sub-module provides a series of inputs and outputs to be received between processors of server and a user, such as a patient; the camera is provided the camera is provided to a dental patient; the patient uses the camera to obtain images of the interior of the mouth; the mouth pictures or video images are displayed for the patient, who can view them, using any suitable display device, such as a smart phone, table, or any type of processing computer; the patient inserts an intra-oral camera with wireless communication capability into their oral cavity and proceeds to take pictures of their teeth and gum tissue));
a second handheld intra-oral imaging device, operatively connected to the personal electronic device, […] under control by a patient at a first location  ((Herman et al., [0170], [0179]) (The step of enabling a patient to obtain mouth pictures of their own mouth can be facilitated by using any suitable camera; the patient and dental practitioner collaborate in real time; the patient inserts an intra-oral camera with wireless communication capability into their oral cavity and proceeds to take pictures of their teeth and gum tissue));
wherein at least one of the first handheld intra-oral imaging device, the second handheld intra-oral imaging device, the third handheld intra-oral imaging device, and the fourth handheld intra-oral device is at least partially integrated in the personal electronic device ((Herman et al., [0179], [0181]) (communicating the digital pictures via a cellular network to a dental practitioner who can interpret the pictures and advise the patient on the whitening status of the patient's ,
wherein the personal electronic device is configured to communicate image data capturing one or more dental features of the patient, at [[a]] the first location, collected by at least one of the first handheld intra-oral imaging device, the second handheld intra-oral imaging device, the third handheld intra-oral imaging device, and the fourth handheld intra-oral device, to a remote computing system associated with a dental professional at a second location; ((Herman et al., [0179]) (the patient and dental practitioner collaborate in real time; the patient inserts an intra-oral camera with wireless communication capability into their oral cavity and proceeds to take pictures of their teeth and gum tissue; the pictures are wirelessly transmitted from the intra-oral camera to a two-way communication device such as a smart phone, preferably set to speaker mode, and the pictures further communicated via the two-way communication device to the patient's dental practitioner in real time via, for example, a public cellular network))  
and wherein the personal electronic device is further configured to receive, from the remote computing system, remote data indicating a diagnosis made by a dental professional, conducting a remote, real-time consultation with the patient from the second location, based on the data collected by at least one of the first handheld intra-oral imaging device, the second handheld intra-oral imaging device, the third handheld intra-oral imaging device, and the fourth handheld intra-oral device, the data collected including the first intra-oral image and the second intra-oral image ((Herman et al., [0179], [0180]) (The dental practitioner can look at the pictures and observe the state of the patient's teeth and gum tissue; the dental practitioner can then offer professional advice i.e. diagnosis, the dental practitioner can view the patients mouth in real time from a remote location such as, but not limited to, their dental office; communicating the digital pictures via a cellular network to a dental practitioner who can interpret the pictures and advise the patient on the whitening status of the patient's teeth)), and 
wherein at least the first intra-oral image and the second intra-oral image being provided to a participating insurer alongside with the dental professional, and the participating insurer employs at least the first intra-oral image and the second intra-oral image provided as part of a fraud assessment ((Herman et al., [0044], [0064]) (the users may be health care clinicians, providers and payers, such as insurance companies; one or more steps performed by the modules are recorded in a secure auditable history (log) file including compliance the application of best care practices in pre- and post-treatment, including auditable logs of certain steps in obtaining and reviewing patient medical history)).
Herman et al. fails to explicitly teach, but Razzano teaches the claimed: 
a second handheld intra-oral imaging device, operatively connected to the personal electronic device, comprising a trans-illuminator having a high-intensity LED and is configured to, using a computer processor, capture internal tooth features, at least one of the internal tooth features captured by the trans-illuminator […] wherein the image data includes a first intra-oral image of a plurality of images Page 9 of 23Application No. 16/134,660 Reply to Non-Final Office Action of June 25, 2021comprising the at least one of the internal tooth features captured by the trans-illuminator ((Razzano, [0043], [0050], [0063]) (A collimator tube includes one or more integrated devices, such as a radio frequency transmitter, a camera, a frame grabber, or a transilluminator light; the integrated devices are integrated within one or more walls of the collimator tube; the integrated devices are used instead of or in addition to an x-ray generator i.e. internal tooth imaging, which is coupled to the collimator tube; transilluminator and LED light aids the image capture process by allowing for light to be shined through a tooth and may be captured using the intra-oral camera));
a third handheld intra-oral imaging device, operatively connected to the personal electronic device, comprising an X-Ray pad, and wherein an X-Ray probe is configured to, using a computer processor, transmit X-Rays through a tooth and onto the X-Ray pad to thereby generate an exposure image that is transmitted to the personal electronic device ((Razzano, [0058], [0060]) (a receptor holder is used to capture film-based x-ray images and the digital data captures is transmitted to a remote computer)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the receptor holder used to capture film-based x-ray images and transmit the data to a remote computer and the transilluminator and LED light to aid in the image capture by allowing for light to be shined through the tooth and captured image by an intra-oral camera as taught by Razzano within the method and system for facilitating user-guided remote dental consultation as taught by Herman et al. with the motivation of improving devices, systems, and methods for capturing dental images and wireless transmission thereof (Razzano [0002], [0079]). 
Herman et al. and Razzano fail to explicitly teach, but Elbaz teaches the claimed: 
a fourth handheld intra-oral imaging device, operatively connected to the personal electronic device, comprising a sonogram device having one or more ultrasound sensors, and the sonogram device, under control by the patient at the first location, providing contrasting light and Page 8 of 23Application No. 16/134,660 Reply to Non-Final Office Action of June 25, 2021 dark segments of the at least one of the internal tooth features; and a second intra-oral image of the plurality of images comprising the contrasting light and dark segments provided by the sonogram device of the at least one of the internal tooth features ((Elbaz et al., [0023], [0148]) (examining internal features and/or identifying features of interest, including crack and caries; features may be recognized based on feature-recognition criterion ( e.g., dark or light regions in the penetration images), pattern-recognition, machine learning, or the like; intraoral scanner may include a communications circuitry including wireless or wired communication circuitry; the scanner may use additional wavelengths or even different radiation modalities e.g. ultrasound imaging)).
wherein more than one of the first handheld intra-oral imaging device, the second handheld intra-oral imaging device, the third handheld intra-oral imaging device and the fourth handheld intra-oral imaging device may be operated at the same time ((Elbaz et al., [0157], [0158]) (the system may take surface and penetrating scans concurrently, including interleaving these scans with other scanning types; the wand intra oral scanner wand may comprising a configuration of penetrative light sources and camera(s))).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ultrasound imaging of a intraoral scanner including a wireless communication circuitry and examining internal and surface features concurrently using more than one cameras and the identifying regions of interest based on dark or light regions in the penetration images as taught by Elbaz et al. within the method and system for facilitating user-guided remote dental consultation as taught by Herman et al. and the receptor holder used to capture film-based x-ray images and transmit the data to . 
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 12/17/2021. 
In the remarks, Applicant argues in substance that: 
Regarding the 112(a) rejection of claims 1-2, 5-6, 11-13, 16, and 20, Applicant argues that the amendments to independent claims 1, 13, and 20 overcome the rejection; 
Regarding the 112(b) rejection of independent claims 16 and 20, Applicant argues the current amendments overcome the insufficient antecedent basis set forth;
Regarding the 103 rejection, Applicant argues that the combination of references fails to teach or suggest any real-time patient participation in a remote dental consultation with their dentist, as currently recited in the currently amended independent claims 1, 13, and 20. 
In response to Applicant’s arguments that (a) regarding the 112(a) rejection: Examiner is persuaded and has withdrawn the previous 112(a) rejection. Examiner notes, however, a new 112(a) rejection has been made in light of the newly amended independent claims 1, 13, and 20 as applied in the above Office Action.
In response to Applicant’s arguments that (b) regarding the 112(b) rejection: Examiner is persuaded and has withdrawn the previous 112(b) rejection regarding the antecedent basis for “the patient.” However, Examiner respectfully notes new 112(b) rejection is made in light of the current amendments to independent claim 1 as applied in the above Office Action. 
In response to Applicant’s arguments that (c) regarding the 103 prior art rejection, Applicant argues that the combination of references fails to teach or suggest at least one of the first, second, third, and fourth handheld intra-oral imaging devices partially integrated in the personal electronic device. Examiner respectfully disagrees and submits new and amended citations and recitations in light of the amendments. 
First, Examiner respectfully submits reference, Herman et al., under broadest reasonable interpretation, teaches at least one handheld intra-oral imaging device partially integrated in the personal electronic device via a hardwired connection, which Examiner interprets as at least partially integrating the imaging device internally with the personal electronic device. See Herman et al. at [0179]. Examiner further notes the above discussed 112(a) rejection of the limitation. Second, Examiner further submits that each reference Herman et al. (at [0179]), Razzano et al. (at [0047]), and Elbaz et al. at [0205]) teach communicating the imaging data, and further Elbaz et al. teaches concurrent imaging of a more than one scan type (Elbaz et al., [0157], [0158]). Accordingly, Examiner respectfully submits that, in obvious combination, the combination of references reach each limitation of independent claims 1, 13, and 16.
Accordingly, Examiner respectfully maintains the prior art rejection under 35 U.S.C. 103 in an obvious combination of references of all claims 1-2, 5-6, 11-13, 16, and 20 as applied in the above Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application No. 2013/0286174 A1 teaches an intraoral video capturing for display on a computer monitor (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/A.M.B./Examiner, Art Unit 3626  

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626